Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1 and 3-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Berge et al (US 2012/00265596 A1) teaches a liquid lens comprising a cavity having an inclined surface. 
However, Berge et al does not teach “an another plate disposed under the first plate, and a transparent insulation layer disposed between the another plate and the non-conductive liquid” as to claim(s) 1; or “a second plate disposed on the second electrode; a third plate disposed under the first electrode; and an insulation layer disposed on the third plate and the first electrode, wherein the insulation layer comprises a first region and a second region having respectively different light transmittances” as to claim(s) 7; or “a second plate disposed on the first plate; a third plate disposed under the first plate; a first electrode disposed on the inclined surface of the cavity; a second electrode disposed between the first plate and the second plate; and a reflection-suppressing layer disposed among the first electrode, the conductive 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 12, 2021